FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES J. JEREMIAH,                               No. 14-35172

               Plaintiff-Appellant,              D.C. No. 2:12-cv-01071-RAJ

 v.
                                                 MEMORANDUM*
STEVE LINCOLN; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      James J. Jeremiah appeals pro se from the district court’s summary judgment

in his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Kennedy v. Allied Mut. Ins. Co., 952 F.2d

262, 265 (9th Cir. 1991). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Jeremiah

failed to meet his burden of “produc[ing] specific evidence, through affidavits or

admissible discovery material, to show that a dispute exists.” Id. (citing Fed. R.

Civ. P. 56(e)).

      The district court did not abuse its discretion in denying Jeremiah’s Rule

60(b) motion seeking to vacate summary judgment because Jeremiah did not

demonstrate any grounds warranting such relief. See Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief).

      The district court did not abuse its discretion in denying Jeremiah’s motions

to amend his complaint because his first motion failed to comply with local rules

and his proposed second amended complaint presented no new facts that could not

have been presented in the operative first amended complaint. See Allen v. City of

Beverly Hills, 911 F.2d 367, 373-74 (9th Cir. 1990) (setting forth standard of

review and explaining that a district court does not abuse its discretion in denying

leave to amend a complaint when the plaintiff “presented no new facts . . . and

provided no satisfactory explanation for his failure to fully develop his contentions

originally” (citations and internal quotation marks omitted); see also Ascon v.

Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (“The district


                                          2                                      14-35172
court’s discretion to deny leave to amend is particularly broad where plaintiff has

previously amended the complaint.”).

      The district court did not abuse its discretion by denying Jeremiah’s motion

for default judgment against Larry Mitchell because Jeremiah failed to make a

showing justifying the entry of default judgment. See Eitel v. McCool, 782 F.2d

1470, 1471-72 (9th Cir. 1986) (setting forth standard of review and factors for

entry of default judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                   14-35172